ON MOTION FOR REHEARING.
LATTIMORE, JUDGE.
— Appellant insists in his motion that, in his statement to the jury as to the law alleged to have been violated, the court below committed fundamental error. We have examined the charge of the court and find nothing to lead us to believe there is any substance in the contention. The testimony showed appellant to be drunk. The trial court told the jury in the charge that if they believed beyond a reasonable doubt that this appellant, at the time in question, was intoxicated, or under the influence of intoxicating liquor, and while so intoxicated he drove a motor vehicle upon a public highway in • Jefferson County, they should find him guilty. The court instructed the jury that by the term “intoxicated” is meant that one has taken into his system a sufficient quantity of intoxicating liquor to deprive him of his normal, physical or mental faculties. Nothing in this could inure to the injury of appellant. Nor can we agree that the evidence is not sufficient to support the conviction.
The motion for rehearing is overruled.

Overruled.